PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15075163
Filing Date: 3/20/16
Appellant(s): Seth Mason



__________________
Adam Rehm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/25/21.

http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/31/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-6, 10-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timariu, U.S. Pub. No. 2015/0033300 A1 in view of Gupta, U.S. Pub. No. 2013/0297855 A1, and further in view of Morita, U.S. Pub. No. 2008/0126844 A1. 
Claim(s) 2-3, 11-12 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timariu, U.S. Pub. No. 2015/0033300 A1 in view of Gupta, U.S. Pub. No. 2013/0297855 A1, and Morita, U.S. Pub. No. 2008/0126844 A1, and further in view of Park, U.S. Pub. No. 2017/0273019 A1.
Claim(s) 7-9 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timariu, U.S. Pub. No. 2015/0033300 A1 in view of Gupta, U.S. Pub. No. 2013/0297855 A1, Morita, U.S. Pub. No. 2008/0126844 A1, and Park, U.S. Pub. No. 2017/0273019 A1, and further in view of Lakshman, U.S. Pub. No.2016/0004611 A1.

(2) Response to Argument
Argument 1
Appellant argues on page 7-8 of the Argument (claim(s) 1, 10 & 15), 
“Morita does not teach the claimed limitation of “performing a read operation or a write operation based on the request for perform the read/write operation, the read operation or the write operation performed in parallel on the plurality of data storage units”.  First, Morita’s multiple correction writes to a same device are not the same as a single read/write operation performed in parallel on the plurality of data storage units.  Second, Morita’s multiple, different correction-writes (first correction write and a second write) are not the same as a single read/write operation.  ”.

Examiner’s response to Argument 1:
According to the claim limitation, each plurality of data storage unit comprising a virtual storage unit.  Therefore, perform the read/write operation, the read operation or the write operation performed in parallel on the plurality of data storage units equivalent to perform the read/write operation, the read operation or the write operation performed in parallel on the virtual storage unit.
As describe in Morita (page 1, paragraph 10, 14-15; page 2, paragraph 18, 21), the invention disclosed the method of performing parallel write operation (first correction write and second correction write); the operation based on the request.  Therefore, a reasonable interpretation of "performing a read operation or a write operation based on the request for perform the read/write operation, the read operation or the write operation performed in parallel on the plurality of data storage units" has been made.  Moreover, unlike what the Applicant’s Representative claimed, the first correction-write and second correction-write not perform on “only a spare device”, but a group of spare devices (Morita, page 2, paragraph 18; i.e., one or more spare devices (not just only 
In addition, at stated at the beginning, the plurality of data storage unit comprising a virtual storage unit that means the spare device could be equivalent to the virtual unit.   The Examiner believes the combination of Timariu-Gupta-Morita meets the claim limitation are within the scope of such interpretation.


Based on the responses above and the rejection set forth in the final office action mailed 8/31/20, the rejections of claims 1-20 should be sustained.

Respectfully submitted,

Conferees:
/THUONG NGUYEN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
Michael Won
/Michael Won/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
/HUA FAN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires